                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    TEXARKANA DIVISION


UNITED STATES OF AMERICA                                                                           PLAINTIFF


v.                                        Case No. 18-cr-40014


LUVAL COLE, JR.                                                                                  DEFENDANT


                                                    ORDER

        Before the Court is Defendant’s Amended Motion to Withdraw all Pro Se Motions. ECF

No. 35. Defendant moves the Court to allow him to withdraw various motions he filed in this

matter pro se. Specifically, Defendant moves to withdraw his (1) Motion to Withdraw Plea (ECF

No. 27), (2) Motion to be Allowed to Represent Self as a “Pro Se” Defendant and/or Appointment

of New Counsel (ECF No. 28), and (3) Request for a Copy of the “Pre-sentence Report” (ECF No.

32). Upon consideration, the Court finds that the instant motion should be and hereby is

GRANTED. 1

        IT IS SO ORDERED, this 19th day of March, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




1
 In light of this ruling, Defendant’s previously filed Motion to Withdraw all Pro Se Motions (ECF No. 34) should be
and hereby is DENIED AS MOOT.
